DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Amendment
This office action is in reply to Applicant’s amendment dated 11/18/2020.
Claims 1-2, 4, 6-8, 10, 13-15, 17  and 20 have been amended. 
Claims 1-20 are pending examination.

Response to Argument

Applicant argues that while (Apostolopoulos teaches) the device group information includes identifiers associated with the aggregated feature matrix, the device group information does not include "MD log data." Further, no mention is made of the device group data storing "MD log data" that is utilized along with the aggregated feature matrix to generate "combined log data" to "enforce one or more network policies." (pages 10-11).
As explained in Advisory Action, filed on 12/11/2020,  Apostolopoulos teaches [Fig. 1, ⁋ 0072], Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones [e.g., Mobile Device (MD)], tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth. Each client device 102 may comprise one or more client applications 110. [⁋ 0075], a client application 110 may include a monitoring component 112. …the monitoring component 112 …monitoring network traffic sent and received from the client device and collecting other device and/or application-specific information [e.g. MD log data]. [ ⁋ 0217] the events include a network traffic log having network traffic log entries 1004. The network traffic log [e.g., MD log data]. The endpoint logs may provide information about processes running in a machine, and the operating system of a device. …Application logs, provide information about the applications that are executing on each device. [⁋ 0219] Each entry in the aggregated feature matrix 1006 is for a feature and a device pair and has a value of the total number of events that have the feature for the device. Therefore, Apostolopoulos clearly discloses that the aggregated feature matrix includes MD log data and network traffic log. However, Apostolopoulos does not explicitly teaches, but, Annan (primary reference) teaches enforce one or more network policies. Annan teaches evaluate such relatively high traffic and associated applications, … The analysis may also determine that some applications that have relatively high traffic, and should not be restricted or blocked to avoid compromising or affecting the user experience [⁋⁋ 0036-0037]. 
Therefore, Examiner not persuaded and contends that the applied reference of Annan and  Apostolopoulos appear to teach all of the applicant’s claimed limitation. See the rejection, infra.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Annan et al. (US 2014/0036697, hereafter “Annan”) in view of Kotecha et al. (US 20150304880, hereafter “Kotecha”) further in view of  Apostolopoulos et al. (US 2020/0044927, hereafter “Apostolopoulos”).

Regarding Claim 1, Annan teaches a wireless communication network (Fig. 1 and 2) comprising: one or more processors; a non-transitory storage medium; and instructions stored in the non-transitory storage medium, the instructions being executable by the one or more processors (Fig. 7, ⁋⁋ 0063-0064) to:
send a command to a mobile device (MD) [e.g., mobile phone 12 of Fig. 1] via the wireless communication network, the command [e.g., request from the traffic management server] configured to request MD log data [e.g., monitoring report after collecting applications data] generated by the MD, the MD log data based, at least in part, on an application [e.g., collecting operation data and statistics about the applications running on the mobile phone (⁋ 0028)]; in response to the command, receive the MD log data from the MD ([Fig. 1, ⁋ 0030], generate a monitoring report after collecting applications …data (e.g., number of running applications and amount of outgoing/incoming traffic per application), and send the report to the traffic analysis application 46 on the traffic management server 40. …the report may be generated and updated for one or more monitored time periods and then be sent upon request from the traffic management server 40);
receive network log data from traffic on the wireless communication network, the network log data being associated with the application and the traffic, the traffic having been sent and/or received to/from one or more destinations on an Internet ([⁋ 0035], The traffic analysis application configured to receive a plurality of reports from a plurality of mobile phones and analyze overall traffic usage for different applications installed on the mobile device or phone based on the reports. …aggregate the information in the reports from a ;
generate combined log data by combining the MD log data and the network log data ([⁋ 0035], The traffic analysis application combine received information from the mobile phones with other traffic and network usage information from the network. [⁋ 0043], aggregating traffic for different applications and different monitored time periods to obtain average traffic usage patterns for the applications on the mobile phone);
enforce one or more network policies based, at least in part, on the classification of the application ([⁋ 0035], Based on the analysis, determine whether one or more applications and related traffic on one or more mobile phones .
Although, as aforementioned, Annan teaches receive network log data from traffic on the wireless communication network, however, Annan does not explicitly teach receive network log data from a log of historical data of traffic on the wireless communication network (emphasis added).
Kotecha teaches receive network log data from a log of historical (e.g., collect historical data) of traffic on the wireless communication network ([⁋ 0042] traffic aggregator identifies the behavior of application based on historical data. …traffic aggregator may collect, store, and analyze historical data stemming from a usage of application at end device. Traffic aggregator may determine behavioral characteristics based on the analysis of the historical data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan with the teachings of Kotecha to collect historical log data  in order to analyze traffic behavior of application of end device, because it would allow identify behavioral characteristics of an application accurately based on the historical data.
define a classification of the application ([⁋ 0023], define a plurality of application classes and define a maximum traffic for each application class), however, Annan in view of Kotecha does not explicitly teach identify at least one matching pattern in the combined log data, based, at least in part, on the MD log data and the network log data in the combined data; and determine a classification of the application based, at least in part, on the at  least one matching pattern in the combined log data.
Apostolopoulos teaches identify at least one matching pattern in the combined log data, based, at least in part, on the MD log data (e.g., operating system logs, and various types of application logs of client device 102 [e.g. MD] (fig. 1)) and the network log data (e.g.,  The events include a network traffic log having network traffic log entries. The network traffic log is a recording of traffic events in the network [para 0217]).  in the combined data (e.g., aggregated feature matrix); and determine a classification of the application (e.g., classify application based on the extracted application identifier from the log entry, such as based on feature name, feature value pair or position [para 0243]) based, at least in part, on the at  least one matching pattern (Each entry in the aggregated feature matrix is for a feature and a device pair  and has a value of the total number of events [i.e. matching pattern] that have the feature for the device[para. 0219]) in the combined log data ( Apostolopoulos teaches [⁋ 0219]…aggregated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan and Kotecha with the teachings of Apostolopoulos to generate an aggregated feature matrix that define application behavior subsets  based on the matching pattern of a feature name, feature value pair has a total number of instances of an application matching the application identifer in the network traffic log as taught by Apostolopoulos, because it would allow clustering of devices in a particular traffic behavior device group to application behavior device groups [Apostolopoulos, ⁋ 0250].

Regarding Claim 6, although Annan teaches the traffic monitoring application evaluate how many applications are running during a monitored time period and how much data usage  or traffic exchange occurs during the monitored time period (⁋ 0028), however, Annan in view of Kotecha do not explicitly teach, but Apostolopoulos teaches  the wireless communication network of claim 1, wherein the instructions are further executable by the one or more processors to: identify the at least one matching pattern in the combined data based, at least in part, on timestamps in the MD log data and the network data ([⁋ 0055], each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan and Kotecha with the teachings of Apostolopoulos to identify features in an event based on the matching time stamp associated with events  as taught by Apostolopoulos, because it would allow to search for events based on time range [Apostolopoulos, ⁋ 0107].

Regarding Claims 7 Annan teaches an apparatus comprising: a non-transitory storage medium; and instructions stored in the non-transitory storage medium, the instructions being executable by one or more processors (Fig. 7, processor 382) of the apparatus ([Fig. 7, ⁋ 0072], The computer program product may comprise one or more computer readable storage medium having computer usable program code embodied therein to implement the functionality).
The rest of the limitations of Claim 7 are rejected under the same rationale as claim 1.

Claims 12 and 19 are rejected under the same rationale as claim 6.

Regarding Claim 13, Annan teaches the apparatus of claim 7, wherein the MD log data is further received from the MD based, at least in part, on the MD log data being generated by a second application of the MD ([⁋ 0028], Annan teaches the traffic monitoring application configured to monitor a plurality of applications that are installed and run on the mobile phone. Monitoring the application may comprise collecting operation data and statistics about the applications running on the mobile phone. Since, Annan teaches collecting data from plurality of applications that are installed and run on the mobile phone, 

Claim 14 is rejected under the same rationale as claim 1.
Claim 20 is rejected under the same rationale as claim 13.

Claims 2-3, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Annan in view of Kotecha and Apostolopoulos further in view of Julkunen et al. (US Patent No. 9323643, hereafter “Julkunen”).

Regarding Claim 2, Annan teaches generate additional combined log data by combining the MD log data, the network log data, and the application information ([⁋ 0035], The traffic analysis application configured to receive a plurality of reports from a plurality of mobile phones and analyze overall traffic usage for different applications installed on the mobile device (It is noted that Examiner interpreted the plurality of report includes both MD log data and the application information, because, Annan teaches [⁋ 0028], collecting operation data and statistics [e.g., MD log data] about the applications running on the mobile phone and about the traffic generated for the applications [e.g., application information]. For example, …how many applications running during a monitored time period and how much data usage or traffic exchange occurs during the monitored time period. [⁋ 0030], …generate a monitoring report after collecting applications and traffic monitoring data (e.g., number of running applications and amount of outgoing/incoming traffic per application)). The traffic analysis application aggregate the information in the reports from a plurality of mobile phones, combine and process the information to obtain aggregated application usage of the network, and detect any mobile device installed applications that have relatively higher traffic…The traffic analysis application combine received information from the mobile phones with other traffic and network usage information from the network [e.g., network log data]. [⁋ 0043], …aggregating traffic for different applications and different monitored time periods to obtain average traffic usage patterns for the applications on the mobile phone);
While, Annan teaches define a classification of the application ([⁋ 0023], define a plurality of application classes and define a maximum traffic for each application class), however, Annan in view of Kotecha do not explicitly teach identify at least one additional matching pattern in the additional combined log data; and further classify the application based, at least in part, on the at least one additional matching pattern.
 Apostolopoulos teaches identify at least one additional matching pattern in the additional combined log data (The application identifier may be compared with another distinct data source [e.g., additional log data] to identify the application type matching [e.g., additional matching pattern] the application identifier [para 0243]); and further classify the application based, at least in part, on the at least one additional matching pattern ([⁋ 0243], …features may be extracted based on application type…an application type of an application identifier in a log entry associated with the device is identified. The network log entry includes a unique identifier of the application. …the peers may extract the application identifier from the log entry, such as based on feature name, feature value pair or position. The application identifier may be compared with another distinct data source to identify the application type matching the application identifier. [⁋ 0244] a total number of instances of an application matching the application type in the network traffic log is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan and Kotecha with the teachings of Apostolopoulos to classify the application type by comparing application identifier with another distinct data source to identify the application type  as taught by Apostolopoulos, because it would allow clustering of devices in a particular traffic behavior device group to application behavior device groups [Apostolopoulos, ⁋ 0250].
receive application information about the application from a digital distribution service.
However, Julkunen teaches receive application information about the application from a digital distribution service (e.g., application distribution platforms) (Julkunen teaches a methods for analyzing mobile apps. The method further comprises retrieving other data related to the plurality of historical apps. The other data is retrieved from one or more external information sources. As an example, the external information sources include application distribution platforms [i.e. digital distributed service], namely "App Stores", for example such as Apple App Store, Google Play, Windows Phone Store, and BlackBerry App World [Col. 5, lines 56-67]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan and Apostolopoulos with the teachings of Julkunen to retrieve data from application distributed platform for analyze mobile apps as taught by Julkunen, because it would provide additional information to properly classify the apps.
The rest of the limitations of Claim 2 are rejected under the same rationale as claim 1.

Claim 3, Annan teaches the wireless communication network of claim 2, wherein the application information comprises descriptions of applications (e.g., video streaming application) ([⁋ 0028], Monitoring the application collecting operation data and statistics about the applications running on the mobile phone. [⁋ 0037], determine that some applications that have relatively high traffic, such as video streaming applications).

Claims 8 and 15 are rejected under the same rationale as claim 2.
Claims 9 and 16 are rejected under the same rationale as claim 3.

Claims 4-5, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Annan in view of Kotecha and Apostolopoulos further in view of Kosseifi et al. (US 2014/0155085, hereafter “Kosseifi”).

Regarding Claim 4, Annan in view of Apostolopoulos do not explicitly teach the wireless communication network of claim 1, wherein the log of historical data of traffic on the wireless communication network is based on event data records (EDR).
the log of historical data of traffic on the wireless communication network  ([⁋ 0042] …traffic aggregator may collect, store, and analyze historical data stemming from a usage of application at end device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan and Apostolopoulos with the teachings of Kotecha to collect historical log data  in order to analyze traffic behavior of application of end device, because it would allow identify behavioral characteristics of an application accurately based on the historical data.
Annan in view of Kotecha and Apostolopoulos do not explicitly teach wherein the log of traffic on the wireless communication network is based on event data records (EDR) (emphasis added).
However, Kosseifi teaches the log of traffic on the wireless communication network is based on event data records (EDR) ([⁋ 0003], Kosseifi teaches a method for classifying telecommunications events can include receiving a data set that includes geo-location data and radio signal measurement data for a plurality of telecommunications events that have occurred within a mobile telecommunications network. [⁋ 0049], The event record database can store event data records associated with the indoor events and the outdoor events).


Regarding Claim 5, Annan teaches the wireless communication network of claim 4, wherein the log of traffic comprises one or more of duration of the traffic, data volume of the traffic and web site/content accessed with the traffic ([⁋ 0028], the traffic monitoring application evaluate how many applications are running during a monitored time period and how much data usage or traffic exchange occurs during the monitored time period. The data usage or traffic exchange may be measured in amount of data or bandwidth, data rate, other data volume units, or combinations thereof. [⁋ 0037], Annan further teaches determine that some applications that have relatively high traffic, such as video streaming [e.g., video content accessed] applications are used by the user of the mobile phone).
the EDR ([⁋ 0049], The event record database can store event data records associated with the indoor events and the outdoor events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Annan, Kotecha and Apostolopoulos  with the teachings of Kosseifi in order to have an event data records (EDR), as a predictable alternative to collect network traffic data in a mobile telecommunications network.

Claims 10 and 17 are rejected under the same rationale as claim 4.
Claims 11 and 18 are rejected under the same rationale as claim 5.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pecen et al. US 2013/0078949: Pecen teaches managing mobile device applications in a wireless network [⁋ 0001]. The network usage data are used to compare the wireless network resources accessed by the mobile device application with a network usage map for the mobile device application. The mobile device application can be disapproved based on the comparison [⁋ 0125].

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448